861 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul CRAWFORD, Petitioner,v.SHAMROCK COAL COMPANY, INC.;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 88-3883.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the petition for review of the Benefits Review Board's August 30, 1988, decision was filed in this court on September 27, 1988.  The petition was received by this court within the 60-day filing period.  See 33 U.S.C. Sec. 921(c);  20 C.F.R. Sec. 802.410;  Danko v. Director, Office of Workers' Compensation Programs, 846 F.2d 366, 369 (6th Cir.1988).  However, the petition for review was signed by the petitioner's wife rather than the petitioner.  Parties may plead and conduct their own cases personally or by counsel.  28 U.S.C. Sec. 1654.  An individual who is not an attorney cannot represent his or her spouse.   Lindstrom v. Illinois, 632 F.Supp. 1535, 1537 (N.D.Ill.1986).


3
It is ORDERED that the appeal be and hereby is dismissed without prejudice to petitioner resubmitting a petition to review signed by himself or an attorney.  Petitioner is cautioned that such petition for review must be received by this court on or before October 31, 1988.